TASHIMA, Circuit Judge,
concurring:
I concur in all of Judge Noonan’s opinion, including the result reached in the part discussing Denial of Continuance. Maj. op. at 1088-89. I write separately only to elaborate on why I reach that result.
At oral argument, appellants’ counsel candidly indicated that, given the early stage of the litigation, his Rule 56(f) showing was not as complete as it could have been. In today’s modern case management era and the complex rules that implement it, it is easy for counsel to be lulled into a false sense of security that, at least until the court sets a discovery cutoff date, by a Fed.R.Civ.P. 16(b) scheduling order or otherwise, plenty of time remains for discovery and pretrial motions. As this case shows, however, such case management and scheduling is within the control of the trial judge and will not be disturbed, absent an abuse of discretion.
Counsel might normally expect that Rule 56(f) requests would be liberally granted when made even before a discovery cutoff date has been established. At the end of the day, however, the exercise of the district court’s discretion must be measured by whether any claimed error “affectfed] the substantial rights of the parties.” Fed.R.Civ.P. 61. As the majority opinion indicates, maj. op. at 1089, plaintiffs have not shown how they were prejudiced by the court’s refusal to grant them a Rule 56(f) continuance. For these reasons, I join in the court’s opinion.